DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, lines 1-2, “the outer lips” should read “the lips”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an inflation/deflation module in claim 12 which are disclosed as a syringe at P0078.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: closing means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the closed position" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “a closed position”.
Claim 5 recites the limitation "the contact face" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the contact surface”.
Claim 11 recites the limitation "the non-closed position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “a non-closed position”.
Claim 12 recites the limitation "the distal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the other end”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,568,633 (Cazenave). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Cazenave claims 1. Ring with an adjustable inner diameter, intended to be implanted and closed around a biological duct, in order to control the diameter of this duct and thus the flow rate and/or pressure of a fluid circulating in the duct (claim 1), this ring comprising: an outer belt with a constant diameter in the closed position (claim 1); an inner chamber that can be inflated and deflated in the closed position, so as to vary its inner diameter (claim 1); a flexible inflation/deflation tube one end of which is connected to the inner chamber and the other end of which is intended to be connected to inflation means (claim 1); the outer belt and the inner chamber forming open collars (claim 1), the outer belt being equipped with closing means for closing the ring around the duct (claim 1); wherein the closing means comprise two lips capable of being joined to one another and to be separated from one another, after the ring is implanted and closed around a biological duct, by over-inflation of the inner chamber (claim 1), wherein the lips have contact surfaces facing each other (claim 1), the closing means comprising at least one perforation arranged on the contact surface of a first of the two lips and at least one protrusion protruding from the contact surface of a second of the two lips (claim 1), the protrusion and the perforation being configured so that the protrusion is retained in the perforation by fitting, the fitting being selected to be released in the event of overpressure in the ring (claim 1).
2. Ring according to claim 1, wherein the inner chamber, at rest and in the closed position, has a reduced inner diameter corresponding to the smallest reduced diameter required when in use for controlling the diameter of the duct (claim 1).
3. Ring according to claim 1, wherein the perforation is a through hole formed in the first lip and the protrusion is a tongue comprising a fitting portion attached to the contact surface of the second lip and sized to be retained in the through hole by friction fitting (claim 16).
4. The tongue comprises a grasping portion adjacent the fitting portion opposite the second lip, the grasping portion being sized to pass through the through hole and to be grasped by a user (claim 17).
5. The perforation is a through hole formed in the first lip and the protrusion is a tongue, the tongue comprising a fitting portion attached to the contact surface of the second lip and sized to be arranged within in the through hole, and an enlarged portion sized to rest on a surface of the first lip opposite the contact surface of the first lip (claim 18).
6. The tongue comprises a grasping portion adjacent the fitting portion opposite the second lip, the grasping portion being sized to pass through the through hole and to be grasped by a user (claim 19).
7. The inner chamber has no invagination at rest and in the closed position of the ring and in that the inner edge of the inner chamber intended to be in contact with the duct has a substantially circular shape (claim 2).
8. The inner diameter decreases by inflation and increases by deflation (claim 3).
9. The lips extend in the centrifugal direction (claim 4).
10. The ring has at least one radio-opaque part (claim 5).
11. The inner chamber forms, at rest and in the non-closed position of the ring, an open collar on an angular sector less than or equal to 5° and the outer belt forms, at rest and in the non-closed position of the ring, an open collar over an angular sector less than or equal to 10° (claim 15).
12. Kit that can be implanted by surgical route, allowing the adjustment of the inner diameter of a duct and thus the flow rate of a fluid circulating in this duct (claim 10), this kit comprising: a ring according to claim 1 (claim 10); an inflation/deflation module intended to be connected to the distal end of the flexible inflation/deflation tube, in order to allow the in situ injection of an inflation/deflation fluid into the inner chamber or the in situ extraction of an inflation/deflation fluid out of the inner chamber (claim 10).

Allowable Subject Matter
Claim(s) 1-12 are free of prior art, however, remain rejected under 35 U.S.C. 112 (and/or double patenting). Claim(s) 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and/or the filing of a terminal disclaimer to overcome the double patenting rejection.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a ring where the protrusion and the perforation are configured so that the protrusion is retained in the perforation by fitting, the fitting being selected to be released in the event of overpressure in the ring, as recited in claim 1.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 7,500,944 (Byrum) and US 2013/0304113 (Eikman). Byrum teaches a related ring (gastric band 30) having closing means with a perforation (passageway 48) and a protrusion (retaining member 60) with the protrusion being retained in the perforation by fitting. However, there is no disclosure by Byrum regarding the fitting being selected to be released in the event of overpressure in the ring, as recited in claim 1. Eikman teaches a ring having closing means selected to be released in the event of overpressure in the ring (“pressure sensitive adhesive”) but does not disclose the closing means having a perforation and protrusion. As discussed above, Byrum does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Byrum, alone or in combination, to include the protrusion retained in the perforation by fitting, the fitting being selected to be released in the event of overpressure in the ring, as recited in claim 1.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771